1:21-bk-10080-BPH Doc#: 13 Filed: 07/30/21 Entered: 07/30/21 22:30:15 Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MONTANA


    In re

    MISTY ROBERTS and JAMES DARIN                               Case No. 21-10080-BPH
    CLEMONS,

                                   Debtors.



                                              ORDER
           In this Chapter 7 bankruptcy, Debtors filed a voluntary Chapter 7 Petition on July 13,
   2021 (ECF No. 1). That same day, the Clerk of Court entered a Deficiency Notice (ECF No. 7)
   (“Notice”) alerting Debtors that they failed to file certain documents required under Fed. R.
   Bankr. P. 1007 and/or 3015(b). The Notice directed Debtors to cure the deficiency by filing the
   required documents on or before July 22, 2021, and further explained that her case could be
   dismissed if she failed to do so. Debtors failed to cure the deficiency. Compliance with Fed. R.
   Bankr. P. 1007 and 3015(b) is mandatory and Mont. LBR 1007-1(d) provides for dismissal of a
   case where, as here, required documents are not timely filed. However, Mont. LBR 1007-1(d)
   permits a debtor to request reconsideration of such an order of dismissal. Upon review of the
   docket and based upon Debtors’ failure to cure the deficiencies in this case,

          IT IS ORDERED that Debtors’ case is dismissed. Pursuant to Mont. LBR 1007-1(d),
   Debtors shall have fourteen (14) days from the entry of this Order to request reconsideration for
   good cause shown.

            Dated July 28, 2021.




                                                   1
        1:21-bk-10080-BPH Doc#: 13 Filed: 07/30/21 Entered: 07/30/21 22:30:15 Page 2 of 3
                                                              United States Bankruptcy Court
                                                                   District of Montana
In re:                                                                                                                 Case No. 21-10080-BPH
MISTY ROBERTS                                                                                                          Chapter 13
JAMES DARIN CLEMONS
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0977-1                                                  User: ColeenHan                                                             Page 1 of 2
Date Rcvd: Jul 28, 2021                                               Form ID: pdfodsmc                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 30, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + MISTY ROBERTS, JAMES DARIN CLEMONS, PO BOX 2313, RED LODGE, MT 59068-2313

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 30, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 28, 2021 at the address(es) listed below:
Name                               Email Address
Bret T Allred
                                   on behalf of Debtor MISTY ROBERTS bret@yellowstonelawgroup.com
                                   clients@yellowstonelawgroup.com;allred.bretr101627@notify.bestcase.com

Bret T Allred
                                   on behalf of Joint Debtor JAMES DARIN CLEMONS bret@yellowstonelawgroup.com
                                   clients@yellowstonelawgroup.com;allred.bretr101627@notify.bestcase.com

JAMES A PATTEN
                                   on behalf of Creditor CEDARWIND HOLDING LLC apatten@ppbglaw.com,
                                   andypatten88@gmail.com;apatten@ecf.inforuptcy.com;Apatten-ecf@ppbglaw.com

OFFICE OF THE U.S. TRUSTEE
                                   ustp.region18.bs.ecf@usdoj.gov

ROBERT G. DRUMMOND
                                   Trustee@MTChapter13.com
      1:21-bk-10080-BPH Doc#: 13 Filed: 07/30/21 Entered: 07/30/21 22:30:15 Page 3 of 3
District/off: 0977-1                                   User: ColeenHan                                               Page 2 of 2
Date Rcvd: Jul 28, 2021                                Form ID: pdfodsmc                                            Total Noticed: 1
                          kprinzing@MTChapter13.com;tfloerchinger@MTChapter13.com;rdrummond13@ecf.epiqsystems.com

ROBERT G. DRUMMOND
                          on behalf of Trustee ROBERT G. DRUMMOND Trustee@MTChapter13.com
                          kprinzing@MTChapter13.com;tfloerchinger@MTChapter13.com;rdrummond13@ecf.epiqsystems.com


TOTAL: 6
